Earnest Harrison was convicted on a charge that he had in his possession for the purpose of sale liquor, in violation of law, in Taylor County, Texas. He was assessed a fine of One Hundred Dollars.
It appears that the search warrant was for a described apartment on the north side in a duplex at 1012 Cedar Street, and that the name of the occupant as well as a description of him were unknown. The officers testifying to the search warrant and presenting the whisky seized by them, said that they secured it from a search of the premises situated at 1016 Cedar Street. Whether this number is the north apartment in a duplex *Page 514 
and fits the description given in detail in the search warrant, so as to identify it, is not revealed. For that reason we think that the objection to the evidence as to the fruits of the search should have been sustained and that an instructed verdict should have been given on the ground of the variance thus revealed. See Balch v. State, 115 S.W.2d 676, in which we find a very exhaustive and pointed discussion of the question in an opinion by Judge Christian.
Because of the variance pointed out, the judgment of the trial court is reversed and the cause is remanded.